Per curiam.
This is a disciplinary proceeding and the question is on the petition of Polly O. Blanton to voluntarily surrender her license to practice law. The State Disciplinary Board has recommended the granting of the petition and this court agrees.
The petition of Ms. Blanton alleges that she has pled guilty to two counts of violating provisions of the United States Code dealing with making and publishing false statements on real estate closing forms involving Department of Housing and Urban Development loans which statements represented certain disbursements of funds when in fact the funds had been converted to Ms. Blanton’s own personal use and benefit. She alleges that the offenses to which she pled guilty are offenses involving moral turpitude. Ms. Blanton also stipulated that she may not be readmitted to the State Bar of Georgia except upon compliance with the reinstatement rules.
The court holds that the recommendation of the State Disciplinary Board is accepted and orders that the license of Polly O. Blanton to practice law be surrendered.

Petition for voluntary surrender of license to practice law granted.


All the Justices concur.